Citation Nr: 1455645	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  09-46 702A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from June 1996 to January 1997, from October 2002 to October 2003, from February 2006 to May 2007, and from January 2008 to May 2009.  The Veteran had active duty training (ACDUTRA) from July 1971 to November 1971 and from February 2002 to September 2002.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran's claim was remanded by the Board in June 2014 for additional development.  The matter again is before the Board.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Despite the extensive development already undertaken, another remand is required prior to the adjudication of this claim.

Initially, the Board notes that there is some potential discrepancy between the confirmed periods of active service and those actually served by the Veteran.  In that regard, the Veteran's DD 214 from his last period of active service, from January 2008 through May 2009, lists his total period of active service as 8 years, 9 months, and 13 days, which does not match the total duration of active service confirmed to this point and listed above.  As such, the AOJ should take the opportunity to again confirm the Veteran's service, to include periods of ACDUTRA.  In addition, because sensorineural hearing loss can be the result of acoustic trauma, the Veteran's periods of inactive duty training (INACDUTRA) also should be determined.

The Veteran has received multiple VA examinations in this case.  The most recent July 2014 VA examination report addressed only the Veteran's last period of active service, from January 2008 to May 2009.  The examiner concluded that there was clear and unmistakable evidence that the Veteran's preexisting left ear hearing loss was not aggravated during the January 2008 to May 2009 service.  The rationale was that there was no standard threshold shift (STS) evidence at any frequency in the left ear during the October 27, 2009 and April 22, 2010 VA audiograms compared to the August 2007 VA audiogram taken prior to the period of service.  Initially, the Board notes that the April 22, 2010 audiogram is not of record, as the April 26, 2010 VA treatment record merely indicates that the results of the audiogram can be viewed in "CPRS using 'Audiogram Display' in 'Tools' menu."  The Board also notes that the October 2009 audiogram shows a shift of 10 decibels (from 35 to 45 at 2000 Hertz and 60 to 70 at 4000 Hertz) from the August 2007 audiogram.

The prior October 2009 VA examination report did not provide any opinion as to the etiology of the Veteran's left ear hearing loss disability.  

The August 2007 VA examination report addendum addressed the Veteran's service, other than the most recent period noted above.  Therein, the examiner noted that there was no threshold shift during the Veteran's January 1992 through June 1996 active service, as evidenced by an October 1997 audiogram.  The Board notes, however, that the Veteran's confirmed service during that time period was from June 1996 through January 1997.  Moreover, the above-referenced October 1997 audiogram shows a threshold shift of 15 decibels at 2000 Hertz in the left ear when compared to a January 1994 audiogram of record.  

Prior to the foregoing, an April 1971 audiogram appears to demonstrate left ear sensorineural hearing loss, which multiple examiners have noted to be inconsistent with subsequent normal left ear hearing acuity in October 1971, September 1977, February 1981, and January 1986 audiograms.  An audiogram from a January 1990 Report of Medical Examination, however, shows a left ear hearing loss disability for VA purposes.  The record did note that the hearing test was not done in a soundproof booth.  In a contemporaneous Report of Medical History, the Veteran denied a history of hearing loss.  

In light of the foregoing, the Board concludes that a remand is required to obtain a medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  Verify all periods of active, ACDUTRA, and INACDUTRA service.

2.  Associate the following VA medical treatment records with the electronic claims file:

(a) the April 22, 2010 audiogram results referenced in the April 26, 2010 VA treatment record and July 2014 VA medical opinion (i.e., obtain the results of puretone audiometry testing at each frequency between 500 and 4000 Hertz); and

(b) all VA treatment records from February 2014 to the present.

3.  Obtain a medical opinion from an appropriate medical professional as to the Veteran's left ear hearing loss claim.  Following a complete review of the electronic claims files, the reviewing professional is requested to provide an opinion as to:

(a) whether a left ear hearing loss disability is due to an injury or disease incurred in any period of active duty or ACDUTRA (to include ACDUTRA from July 1971 to November 1971) prior to June 1996, or is due to an injury incurred during INACDUTRA service prior to June 1996;

(b) state whether it is clear and unmistakable (obvious, manifest, and undebatable) that left ear hearing loss pre-existed periods of active service that began in June 1996.

(c) If so, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that pre-existing left ear hearing WAS NOT aggravated (i.e., permanently worsened) during service from June 1996 to January 1997 or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.

The examiner also is requested to provide a definition of STS.  

The examiner also is requested to specifically consider, and address as necessary, the shift of 15 decibels observed at 2000 Hertz between the January 1994 and October 1997 audiograms.  

A complete rationale for all opinions must be provided.

(d) if a response to (b) or (c) is negative, is it at least as likely as not that left ear hearing loss began in or is related to active service from June 1996 to January 1997.

(e) state whether it is clear and unmistakable (obvious, manifest, and undebatable) that pre-existing left ear hearing WAS NOT aggravated (i.e., permanently worsened) during service from October 2002 to October 2003 or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress;

A complete rationale for all opinions must be provided.

(f) state whether it is clear and unmistakable (obvious, manifest, and undebatable) that pre-existing left ear hearing WAS NOT aggravated (i.e., permanently worsened) during service from February 2006 to May 2007 or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress;

The examiner is requested to specifically consider, and address as necessary, the shift of 10 decibels observed at 2000 Hertz and the shift of 15 decibels observed at 4000 Hertz between the February 21, 2006, and August 2007 audiograms.  

A complete rationale for all opinions must be provided.

(g) state whether it is clear and unmistakable (obvious, manifest, and undebatable) that pre-existing left ear hearing WAS NOT aggravated (i.e., permanently worsened) during service from January 2008 to May 2009 or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress; 

The examiner is requested to specifically consider, and address as necessary, the shift of 10 decibels observed at 2000 Hertz and 10 decibels at 4000 Hertz between the August 2007 and October 2009 audiograms.  

A complete rationale for all opinions must be provided.

(h) whether it is at least as likely as not (50 percent probability or greater) that preexisting left ear hearing loss disability was permanently aggravated as a result of disease or injury during any of the Veteran's periods of ACDUTRA service, to include the documented ACDUTRA from February 2002 to September 2002, or as a result of injury during a period of INACDUTRA.

4.  After the above is complete, readjudicate the Veteran's claim.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


